Case 19-40782-JDP         Doc 106    Filed 07/01/20 Entered 07/01/20 12:31:48            Desc Main
                                    Document     Page 1 of 22



 Daniel C. Green (ISB No.3213)
 RACINE OLSON, PLLP
 201 E. Center Street
 P.O. Box 1391
 Pocatello, Idaho 83204
 Phone: (208) 232-6101
 Fax: (208) 232-6109
 dan@racineolson.com

 Attorney for Creditor, Phillip L. Quayle

                            UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO

  In re:                                                      Case No. 19-40782-JDP
                                                                   (Chapter 11)
  JONATHAN PEIRSOL,

  Debtor.

                   PHILLIP QUAYLE’S MOTION FOR RELIEF FROM THE
                            AUTOMATIC STAY AND NOTICE

           Phillip Quayle (“Quayle”) by and through his undersigned counsel, and pursuant to 11

 U.S.C. §§ 361 and 362, Bankruptcy Rules 4001, 9013 and/or 9014, and Local Bankruptcy Rule

 4001.2, hereby moves the Court for its Order granting Quayle relief from the automatic stay of 11

 U.S.C. § 362(a) to permit Quayle to collect amounts owed by Jonathan Peirsol (the “Debtor”)

 under a non-dischargeable restitution obligation. In support of this Motion for Relief from Stay

 (the “Motion”), Quayle respectfully represents as follows:

                                   FACTUAL BACKGROUND

           1.    On July 9, 2019, the Nevada District Court entered a Judgment finding the Debtor

 guilty of theft and sentencing him to five years probation. In addition, the Debtor was required to

 comply with the conditions of probation, including the payment of criminal restitution of



 PHILLIP QUAYLE’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND NOTICE – Page 1
Case 19-40782-JDP        Doc 106    Filed 07/01/20 Entered 07/01/20 12:31:48             Desc Main
                                   Document     Page 2 of 22



 $75,000.00 to Quayle, payments to be made on a monthly basis. A true and correct copy of the

 Court’s Minutes, Request for Restitution, Guilty Plea Agreement, and Amended Indictment are

 attached hereto as Exhibits A, B, C and D respectively.

        2.      The Debtor filed his voluntary petition under chapter 11 of the bankruptcy code on

 August 16, 2019 (the “Petition Date”).

        3.      On November 7, 2019, Quayle filed a proof of claim in the amount of $75,000.00

 (Claim No. 11-1).

        4.      On May 27, 2020, the Court entered an order converting the chapter 11 case to a

 chapter 7 case (Dkt. 97).

        5.      Criminal restitution payments are non-dischargeable under 11 U.S.C. § 523(a)(7).

 See, Kelly v. Robinson, 479 U.S. 36 (1986) and State Bar of Cal. v. Taggart (In re Taggart), 249

 F.3d 987, 994 (9th Cir. 2001) (“acknowledging that the supreme court has held that section

 523(a)(7) preserves from discharge any condition a state criminal court imposes as part of a

 criminal sentence.”)

        6.      Quayle has received no payments from the Debtor under the restitution order.

        7.      Quayle is entitled to stay relief “for cause” under 11 U.S.C. § 362(d)(1) to collect

 the amount owed under the restitution order from non-bankruptcy estate property under applicable

 state law.

        8.      Quayle also moves for immediate stay relief with a stay of the order pursuant to

 Rule 4001(a)(3).

        WHEREFORE, Quayle moves the Court for entry of an order terminating the automatic

 stay by reason of 11 U.S.C. § 362(a) to permit Quayle to exercise his legal rights and remedies to

 collect the amount owed under the non-dischargeable judgment.


 PHILLIP QUAYLE’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND NOTICE – Page 2
Case 19-40782-JDP     Doc 106    Filed 07/01/20 Entered 07/01/20 12:31:48   Desc Main
                                Document     Page 3 of 22



       DATED this 1st day of July, 2020.

                                           RACINE OLSON, PLLP


                                           By: /s/ Daniel C. Green
                                                   DANIEL C. GREEN




 PHILLIP QUAYLE’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND NOTICE – Page 3
Case 19-40782-JDP         Doc 106    Filed 07/01/20 Entered 07/01/20 12:31:48               Desc Main
                                    Document     Page 4 of 22



                                       RULE 4001.2 NOTICE

        1.      Pursuant to Rule 4001.2 of the Local Bankruptcy Rules, and subject to FED. R.

 BANKR. P. 9006, any party in interest opposing the motion must file and serve an objection

 thereto not later than seventeen (17) days after the date of service of the motion. The objection

 shall specifically identify those matters contained in the motion that are at issue and any other basis

 for opposition to the motion. Absent the filing of a timely objection, the court may grant the

 relief sought without a hearing. As set forth in Rule 4001.2(d)(3), if an objection is filed to this

 motion, the objection must be served upon the movant and upon all parties receiving service of the

 motion. In accordance with Rule 4001.2(e)(1), a party opposing the motion shall contact the

 court’s calendar clerk to schedule a preliminary hearing. At the time of filing the objection to a

 motion, the objecting party shall file and serve a notice of such hearing.

        B.      In addition, pursuant to Rule 4001.2 of the Local Bankruptcy Rules and 11 U.S.C.

 § 362(e):

        Thirty days after a request under subsection (d) of this section [362] for relief from
        the stay of any act against property of the estate under subsection (a) of this section,
        such stay is terminated with respect to the party in interest making such request,
        unless the court, after notice and a hearing, orders such stay continued in effect
        pending the conclusion of, or as a result of, a final hearing and determination under
        subsection (d) of this section.

        DATED this 1st day of July, 2020.

                                                RACINE OLSON, PLLP


                                                By: /s/ Daniel C. Green
                                                        DANIEL C. GREEN




 PHILLIP QUAYLE’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND NOTICE – Page 4
Case 19-40782-JDP       Doc 106    Filed 07/01/20 Entered 07/01/20 12:31:48           Desc Main
                                  Document     Page 5 of 22



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on the 1st day of July, 2020, I filed the foregoing electronically
 through the CM/ECF system, which caused the following parties or counsel to be served by
 electronic means, as more fully reflected on the Notice of Electronic Filing:

  Romeo Kade Beorchia
  rkb@magicvalleylaw.com                         John T Morgan
                                                 john.t.morgan@usdoj.gov
  Lesley Bohleber
  ecfidb@aldridgepite.com                        Jason Ronald Naess
  llueke@ecf.courtdrive.com                      jason@pmt.org

  Gary L Rainsdon                                Aaron J Tolson
  trustee@filertel.com                           ajt@aaronjtolsonlaw.com
  id12@ecfcbis.com
  lori@filertel.com                              US Trustee
  cblackburn@filertel.com                        ustp.region18.bs.ecf@usdoj.gov
  jhancock@filertel.com

 AND I FURTHER CERTIFY that on such date I served the foregoing on the following non-
 CM/ECF Registered Participants via U.S. Mail, First-Class, postage prepaid and addressed as
 follows:

  Jonathon Peirsol
  466 Vista
  Pocatello, ID 83201


                                             /s/ Daniel C. Green
                                             DANIEL C. GREEN




 PHILLIP QUAYLE’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND NOTICE – Page 5
Case 19-40782-JDP   Doc 106    Filed 07/01/20 Entered 07/01/20 12:31:48   Desc Main
                              Document     Page 6 of 22
Case 19-40782-JDP   Doc 106    Filed 07/01/20 Entered 07/01/20 12:31:48   Desc Main
                              Document     Page 7 of 22
Case 19-40782-JDP   Doc 106    Filed 07/01/20 Entered 07/01/20 12:31:48   Desc Main
                              Document     Page 8 of 22
Case 19-40782-JDP   Doc 106    Filed 07/01/20 Entered 07/01/20 12:31:48   Desc Main
                              Document     Page 9 of 22
Case 19-40782-JDP   Doc 106 Filed 07/01/20 Entered 07/01/20 12:31:48   Desc Main
                           Document    Page 10 of 22
Case 19-40782-JDP   Doc 106 Filed 07/01/20 Entered 07/01/20 12:31:48   Desc Main
                           Document    Page 11 of 22
Case 19-40782-JDP   Doc 106 Filed 07/01/20 Entered 07/01/20 12:31:48   Desc Main
                           Document    Page 12 of 22
Case 19-40782-JDP   Doc 106 Filed 07/01/20 Entered 07/01/20 12:31:48   Desc Main
                           Document    Page 13 of 22
Case 19-40782-JDP   Doc 106 Filed 07/01/20 Entered 07/01/20 12:31:48   Desc Main
                           Document    Page 14 of 22
Case 19-40782-JDP   Doc 106 Filed 07/01/20 Entered 07/01/20 12:31:48   Desc Main
                           Document    Page 15 of 22
Case 19-40782-JDP   Doc 106 Filed 07/01/20 Entered 07/01/20 12:31:48   Desc Main
                           Document    Page 16 of 22
Case 19-40782-JDP   Doc 106 Filed 07/01/20 Entered 07/01/20 12:31:48   Desc Main
                           Document    Page 17 of 22
Case 19-40782-JDP   Doc 106 Filed 07/01/20 Entered 07/01/20 12:31:48   Desc Main
                           Document    Page 18 of 22
Case 19-40782-JDP   Doc 106 Filed 07/01/20 Entered 07/01/20 12:31:48   Desc Main
                           Document    Page 19 of 22
Case 19-40782-JDP   Doc 106 Filed 07/01/20 Entered 07/01/20 12:31:48   Desc Main
                           Document    Page 20 of 22
Case 19-40782-JDP   Doc 106 Filed 07/01/20 Entered 07/01/20 12:31:48   Desc Main
                           Document    Page 21 of 22
Case 19-40782-JDP   Doc 106 Filed 07/01/20 Entered 07/01/20 12:31:48   Desc Main
                           Document    Page 22 of 22
